Case 5:20-cv-00008-OLG Document 42 Filed 08/24/20 Page 1 of 3
                                                           FILED
                                                       August 24, 2020
                                                    CLERK, U.S. DISTRICT COURT
                                                    WESTERN DISTRICT OF TEXAS

                                                                               JU
                                                 BY: ________________________________
                                                                         DEPUTY
Case 5:20-cv-00008-OLG Document 42 Filed 08/24/20 Page 2 of 3
Case 5:20-cv-00008-OLG Document 42 Filed 08/24/20 Page 3 of 3
